Dewey, J.
Assumpsit before a justice of the peace. Appeal to the Circuit Court. Judgment for Starbuok, the plaintiff below. The Court suppressed the deposition of Charles Smith for want of sufficient authentication. The.deposition was taken under a dedimus directed “to Lewis Madison, Esq., a justice of the peace in and for the county of Jefferson, in the State of Kentucky.” The notice of the time and place of taking the deposition stated that it would be taken before “ Lewis Madison, a justice of the peace, at his office on the sixth cross street nearly opposite the jail in the city of Louisville, Jefferson county, State of Kentucky, on,” &c. The dedimus and notice were attached to tlie deposition, and returned with it. The caption of the deposition states, that it was taken “at the office of Lewis Madison, a justice of the peace, on, &c., agreeably to the annexed commission and notice.” The certificate at the close of the deposition is, “ Jefferson county, ss. The foregoing deposition of Charles Smith was taken, subscribed, and sworn to by the said Charles Smith, before the undersigned, a justice of *379the peace for said county, at the time and place, and for the purpose, stated in the caption thereof.
A. C. Griffith,, for the appellant.
H. P. Thornton, for the appellee.
*The objections urged against the deposition are, that it does not appear to have been taken in Kentucky; and that the justice has not certified that he is a justice of the peace of Jefferson county in that State.
"We think the objections are unfounded. The caption states that the deposition was taken agreeably to the dedimus and notice. As they were annexed to and returned with the deposition, it is proper to refer to them to ascertain the place of taking the deposition. They show (particularly the notice) that Louisville, Jefferson county, State of Kentucky, was that place; and the concluding certificate of Lewis Madison, referring to what is called the caption, shows that he was a justice of that county and State. The Court erred in suppressing the deposition.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.